Citation Nr: 0402364	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  02-11 822	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether the February 5, 1998 rating decision that denied the 
assignment of a rating in excess of 60 percent for asbestosis 
should be revised based on clear and unmistakable error 
(CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active duty in the United States Navy from 
March 1965 to April 1969.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a May 2001 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Des Moines, Iowa in which the RO 
denied the appellant's claim of clear and unmistakable error 
(CUE) in a February 1998 rating decision that denied an 
evaluation in excess of 60 percent for asbestosis disability.  
(The RO characterized the issue on appeal as encompassing the 
question of whether a decision to assign April 14, 1999, as 
the effective date for an award of a 100 percent rating was 
clearly and unmistakably erroneous; however, the May 2001 
decision on appeal addressed the question of CUE in the 
February 1998 decision.  This adjudication by the RO was 
clearly consistent with the veteran's wishes as expressed in 
a May 2000 claim, and it establishes the parameters for the 
appellate issue to be considered by the Board.)

The Board notes that the RO denied the appellant's claims of 
entitlement to service connection for systemic lupus 
erythematosus (SLE) and autoimmune hepatitis in rating 
decisions issued in August 2002, and September 2002; the case 
was transferred to the Board in September 2002.  Because the 
appellant has apparently neither initiated nor completed the 
procedural steps necessary for an appeal of these issues, the 
Board has not included them in its consideration of the 
matter on appeal.


FINDINGS OF FACT

1.  In June 1997, service connection was granted for 
asbestosis; a 60 percent evaluation was assigned, effective 
the date of the appellant's claim for service connection 
(March 27, 1997).

2.  In February 1998, the appellant's claim for an increased 
rating was denied; the appellant received written notice of 
that rating decision that same month but he failed to file a 
timely appeal therefrom.

3.  The rating decision of February 23, 1998 did not contain 
any kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error; the rating 
decision constituted a valid exercise in rating judgment and 
interpretation of the evidence of record.


CONCLUSIONS OF LAW

1.  A timely notice of disagreement to the February 1998 RO 
decision denying the assignment of an evaluation in excess of 
60 percent for asbestosis was not filed, and the decision is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.200, 20.201, 20.302(a) (2003).

2.  The February 1998 rating decision that denied an 
evaluation in excess of 60 percent for the asbestosis 
disability was not clearly and unmistakably erroneous.  
38 U.S.C.A. § 5107, 5109A, 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.105, (2003); 38 C.F.R. Part 4, §§ 4.1, 4.2, 4.7, 
4.97, Diagnostic Code 6833 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant alleges that the evidence before the RO in 
February 1998 should have resulted in an evaluation higher 
than 60 percent for his asbestosis disability.  The appellant 
has not claimed that the correct facts, as they were known at 
the time, were not before the adjudicator.  Instead, he 
argues that the evidence at the time of the February 1998 
rating decision - specifically, the October 1997 written 
statement of a private doctor that refers to the appellant's 
pulmonary hypertension - compels a conclusion that a 100 
percent disability rating was warranted under Diagnostic Code 
6833 for his asbestosis disability.

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  A claim of CUE 
is a collateral attack on a final RO decision.  Smith v. 
Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  Previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE.  Where evidence establishes 
such an error, the prior decision will be reversed or 
amended.  38 U.S.C.A. § 5109A; 38 C.F.R. §§ 3.104, 3.105(a).

The United States Court of Appeals for Veterans Claims 
(hereinafter Court) has addressed the question of determining 
when there is clear and unmistakable error (CUE) present in a 
prior decision.  In Russell v. Principi, 3 Vet. App. 310 
(1992), the Court propounded a three-pronged test to 
determine whether CUE was present in a prior determination: 
(1) either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort that, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Id. at 313-14.  See also Bustos v. 
West, 179 F. 3d 1378 (Fed. Cir. 1999).  The Court has also 
stated that CUE is a type of error in which reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made.  Russell, 3 Vet. App. at 313-
14.

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court stated 
that CUE is a very specific and rare kind of error.  Id. at 
43.  The Court noted that CUE is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Id.  The Court further 
indicated that in order to raise a valid claim of CUE, the 
veteran must specifically indicate what the error is and that 
unless it is the type of error that, if true, would be CUE on 
its face, the veteran must provide persuasive reasons why the 
decision would have been manifestly different but for the 
error.  Id. at 44.  The Court stated that there is a 
presumption of validity to otherwise final decisions, and 
that where such decisions are collaterally attacked, and a 
CUE claim is undoubtedly a collateral attack, the presumption 
is even stronger.  Id.

Examples of situations that are not CUE are a changed 
diagnosis (a new medical diagnosis that "corrects" an earlier 
diagnosis considered in a decision), the VA's failure to 
fulfill the duty to assist, and evaluation of evidence (a 
disagreement as to how the facts were weighed or evaluated).  
See, e.g., 38 C.F.R. § 20.1403(d) (2003).  The Court has also 
held that allegations that previous adjudications have 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of clear and unmistakable error.  
Similarly, broad brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, nonspecific claim of error cannot constitute a valid 
claim of clear and unmistakable error.  Fugo v. Brown, 6 Vet. 
App. 40, 44 (1993).  In addition, the Court has held that 
VA's breach of its duty to assist cannot form a basis for a 
claim of clear and unmistakable error.  Caffrey v. Brown, 6 
Vet. App. 377, 382 (1994) (VA's breach of duty to assist 
caused incomplete record but not incorrect record).  When 
there is evidence both pro and con on the issue, it is 
impossible for a veteran to succeed in showing that the 
result would have been manifestly different.  Simmons v. 
West, 14 Vet. App. 84, 88 (2000).

There is no evidence that the correct facts, as they were 
known in February 1998 were not before the RO.  At the time 
of the promulgation of the February 1998 rating decision at 
issue, the RO had for review the appellant's service medical 
records; his DD Form 214; his March 1997 claim for benefits 
submitted on a VA Form 21-526; the reports of VA medical 
examinations conducted in May 1997, and November 1997; 
private medical reports dated between July 1994 and August 
1996; a private doctor statement dated in October 1997; and 
various statements submitted by the appellant, his spouse and 
his employer.  Based on a review of that evidence, it was the 
decision of the RO that the continuation of the 60 percent 
evaluation under Diagnostic Code 6833 was in order.

At the time of the February 1998 decision, disability 
evaluations were determined by the application of the VA's 
Schedule for Rating Disabilities (Rating Schedule).  The 
percentage ratings contained in the Rating Schedule 
represented the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.

Review of the evidence of record at the time of the February 
1998 rating decision reveals that the appellant reported 
treatment for asbestosis by two private doctors.  The records 
of one doctor, dated between July 1994 and August 1996, shows 
that the appellant was treated for a left-sided pleural 
effusion in August 1994.  At that time, the physician noted 
that the appellant had had a course of fluctuating 
hypertension in recent years and that he was taking 
medication for high blood pressure.  The May 1995 report of 
pulmonary function testing demonstrated an FVC that was 54-55 
percent of predicted and an FEV1 that was 50-51 percent of 
predicted.  DLCO was 65 percent of predicted.  A June 1995 
note indicates that pulmonary function testing revealed a 
reduction in total lung capacity and vital capacity of around 
50 percent and a low DLCO of 65 percent of predicted.  The 
doctor felt that this represented a moderate restrictive lung 
defect and at most mild obstructive airway disease.  An 
October 1995 letter from a pulmonologist indicates that 
pulmonary function testing demonstrated an FVC of 59 percent, 
an FEV1 of 58 percent and a DLCO of 70 percent.  These 
findings were described as indicative of moderately severe 
restrictive lung disease and consistent with asbestosis.

The appellant underwent a VA medical examination in May 1997.  
Pulmonary function testing demonstrated an FVC that was 51-55 
percent of predicted and an FEV1 that was 47-52 percent of 
predicted.  DLCO was 66 percent of predicted.  The examiner 
noted that these values were slightly decreased compared to 
the test results of October 1995.  The examiner rendered 
diagnoses of asbestosis and hypertension and stated that the 
condition was moderately disabling.  Upon query in June 1997, 
the examiner stated that the disparity between the FVC and 
DLCO values was consistent with the physical findings, the 
radiologic findings and the nature of the condition 
(asbestosis).  The examiner further stated that the FVC 
finding was most representative of the appellant's current 
functional impairment.

In October 1997, the RO received a written statement from one 
of the appellant's treating private physicians, dated in that 
same month.  The doctor stated that there was "some 
consideration for secondary claim of hypertension due to his 
asbestosis" and that asbestosis had caused the appellant 
"markedly reduced lung function and may be exacerbating 
and/or causing his systemic hypertension."  The doctor 
further stated that the appellant's asbestosis "may be 
contributing to his pulmonary hypertension" and that he 
could not give a direct link between these two conditions, 
but that it had "very likely contributed to his 
hypertension."

In November 1997, the appellant underwent a VA medical 
examination.  The examiner noted that the appellant had been 
diagnosed with hypertension in approximately 1992, and that 
he was taking blood pressure medication.  On physical 
examination, the appellant's blood pressure readings were 
elevated and no venous distension was noted.  No peripheral 
edema was noted.  The lungs were clear to auscultation.  The 
chest x-ray showed a normal cardiac silhouette.  Pulmonary 
function testing was essentially unchanged from the results 
of May 1997.  The examiner stated that the appellant had a 
decreased total lung capacity of 62 percent of the predicted 
value.  The examiner rendered diagnoses of chronic 
obstructive pulmonary disease and hypertension.  The examiner 
further stated that the findings were not consistent with 
pulmonary hypertension and that, therefore, the hypertension 
did not appear to be related to the appellant's asbestos 
exposure.

VA regulations in effect at the time of the February 1998 
rating decision set forth the various factors that were to be 
considered in the evaluation of asbestosis.  Under Diagnostic 
Code 6833, asbestosis was rated as follows: an FVC less than 
50 percent predicted, or; DLCO less than 40 percent 
predicted, or, maximum exercise capacity less than 15 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation, or, cor pulmonale or pulmonary hypertension, or, 
requires outpatient oxygen therapy merited a 100 percent 
evaluation.  An FVC of 50 to 64 percent predicted, or, DLCO 
of 40 to 55 percent predicted, or maximum exercise capacity 
of 15 to 20 ml/kg/min oxygen consumption with 
cardiorespiratory limitation warranted a 60 percent 
evaluation.

The Board has reviewed the record as it existed at the time 
of the February 1998 rating decision, in light of the law and 
regulations then in effect.  In order to find that the 
February 1998 rating decision was clearly and unmistakably 
erroneous, however, it must be concluded that the evidence of 
record at the time that decision was rendered was such that 
the only possible conclusion--based on the available evidence 
of record--was that there was only one way to rate the 
asbestosis disability and that said one way involved the 
assignment of an evaluation in excess of 60 percent.  Clear 
and unmistakable error requires that error, otherwise 
prejudicial, must appear undebatably.  See Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  

The appellant has argued that the RO accorded too little 
probative value to the October 1997 private doctor letter 
that mentioned pulmonary hypertension while giving too much 
weight to the November 1997 report from the examining VA 
physician's assistant.  However, VA gave consideration to 
whether the appellant's asbestosis disability might be 
considered to have increased in severity because of the 
existence of pulmonary hypertension.  The VA health care 
practitioner who examined the appellant in November 1997 
specifically concluded, based on the physical findings, that 
the appellant did not have pulmonary hypertension.  The 
evidence of record in February 1998 did not include any 
reports of clinical findings that had resulted in a diagnosis 
pulmonary hypertension.  The evidence of record in February 
1998 did include a letter from a private doctor indicating 
the existence of pulmonary hypertension, but that letter was 
followed-up by a VA medical examination in which the examiner 
looked for clinical signs of pulmonary hypertension without 
finding any.  

Therefore, the medical evidence available at the time of the 
February 1998 rating decision did not clearly demonstrate the 
presence of pulmonary hypertension or cor pulmonale, even 
though a suggestion of pulmonary hypertension was made.  Nor 
did that evidence demonstrate a FVC value of less than 50 
percent predicted, or a DLCO value of less than 40 percent 
predicted or a maximum exercise capacity of less than 15 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation.  In February 1998, the appellant did not require 
outpatient oxygen therapy.  While any one of these factors 
would have warranted an increase to a 100 percent rating for 
asbestosis, the medical evidence to support such findings was 
not of record.

The evidence before the RO that led to the February 1998 
rating decision was fully considered.  The claimed errors do 
not compel a different conclusion.  Rather, the evidence 
available to the RO included medical opinion evidence both 
for and against his claim.  The RO exercised what now may be 
considered a reasonable rating judgment in concluding, after 
receipt of the November 1997 VA examination, that the veteran 
did not experience pulmonary hypertension.  In short, there 
was evidence to be weighed both for and against the claim.  
Given the VA examination, and the somewhat equivocal 
statement by the veteran's private physician, especially as 
to the etiology of pulmonary hypertension, it may not now be 
said that reasonable minds could not differ.  The question 
before the RO based on the available record was debatable, 
which means that the RO's action can not be found to have 
been clearly and unmistakably erroneous.  

Lastly, there is no evidence that the doctrine of resolving 
all doubt in favor of the veteran was not applied or was 
improperly applied at the time of the rating decision in 
question and that doctrine is not currently for application 
in a determination of CUE.  In view of the standard that 
error must be undebatable and about which reasonable minds 
cannot differ, that doctrine can never be applicable in a 
determination of CUE.  Rather, an error either undebatably 
exists or there was no error within the meaning of 38 C.F.R. 
§ 3.105(a).  Russell v. Principi, 3 Vet. App. 310, 314 
(1992).

Therefore, the Board finds that the February 1998 rating 
decision was not based on CUE as it represented a reasonable 
application of the known facts to the law then in existence; 
a rating in excess of 60 percent for the asbestosis 
disability was denied as the factual evidence and competent 
medical opinion of record failed to show entitlement to a 
higher rating.  The claim for CUE, therefore, is denied.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA) was signed into law in November 2000.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  The Court has held that reversal or revision of 
prior decisions due to CUE is not a claim but a collateral 
attack on a prior decision.  Thus, one requesting such 
reversal or revision is not a claimant within the meaning of 
the VCAA and consequently, the notice and development 
provisions of the VCAA do not apply in CUE adjudications.  
See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc).  Furthermore, the provisions of reasonable doubt under 
38 C.F.R. § 3.102 are not for consideration in CUE claims.  
See, e.g., 38 C.F.R. § 20.1411 (2003).


ORDER

Entitlement to an evaluation in excess of 60 percent for the 
asbestosis disability based upon CUE in the February 1998 
rating decision is denied.



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



